Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 1 of 10 PagelD 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

KESMOND WILSON

Plaintiff(s),

CASE NO:

Vs
FLORIDA’S NATURAL GROWERS

Defendant(s).

/
ORIGINAL COMPLAINT

COMES NOW, the Plaintiff KESMOND, by and through his undersigned attorney, and
brings this action Florida’s Natural Growers pursuant to the Civil Rights Act of 1866 (Equal
Rights Under Law) and 42 U.S.C. § 1981.

A. Jurisdictional Statement
1. The U.S. District Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.
2. That the federal question involved in this case arises under 42 U.S.C. § 1981 (“Equal
Rights Under Law’).
3. That the Plaintiff is a resident of Lake Wales, (Polk County), Florida.
4. That the Defendant is a private corporation that is registered in the State of Florida
Department of State, and having a principal office located at 20205 US-27, Lake Wales, Florida
33853.

5. That the Defendant terminated the Plaintiff's employment under circumstances that give
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 2 of 10 PagelD 2

rise to an inference of retaliation.

STATEMENT OF FACTS
Introduction

10. Kesmond Wilson is an African American man. He is also an open member of the LGTB

community. The Plaintiff, therefore, is also a member of the African American LGTB community.

This lawsuit, however, is premised solely, unequivocably, and completely upon the Plaintiff's

race (black/ African American), although some of the disturbing discriminatory incidents of

discrimination alleged in this complaint were the result of the Plaintiff's sexual-orientation.

11. The Defendant Florida’s Natural Growers company website describes itself as follows:
Florida's Natural Growers was organized in 1933 by a few growers with a passion
for producing the best possible citrus products on Earth. Today, we are one of the
largest cooperatives of citrus growers. We’re hundreds of grower-owners strong.
We own the land. We nurture the fruit. We harvest it at peak ripeness. Then we

squeeze every delicious drop ourselves before bringing it to your table. That’s how
we can guarantee the quality of our juices.

Quality Assurance Department
12. The Defendant hired Mr. Wilson on February 18, 2019 for the position of Tech in the
Quality Assurance (QA) Department.

A. Mr. Wilson’s immediate supervisor was Rick Smith (white male). His
relationships with Mr. Smith was superb.

B. Mr. Wilson performed research on the Defendant’s overall operations, enrolled in
college courses through the Defendant’s continuing education program, and expressed a desire to
move up in the company.

C. As a Quality Assurance Tech, Mr. Wilson was responsible for analysis, pulling

samples, monitoring production lines, and performing a variety of similar tasks and duties. He
2
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 3 of 10 PagelD 3

received four very good performance evaluations while in the QA Department, as follows: (1).
30-day evaluation; (2) 60-day evaluation; (3) 90-day evaluation; and (4) 6-month evaluation.

13. Unfortunately, Mr. Wilson experienced one incident of “discrimination,” namely, a “badge
and (or) incident” of slavery which violates the 13" Amendment, U.S. Constitution and 42 U.S.C.
§ 1981, as follows:

A. Some time in August 2019, Mr. Wilson was assigned to work along side a white/
Hispanic female named Lucy Abale, who also worked in the QA Department and was supervised
by Rick Smith. They were approached by a man named white male named Damien Christopher,
and the conversation went as follows:

(1). Damien Christopher to Lucy Abale: “Are you working hard today?”

(2). Lucy Abale to Damien Christopher: “No, I am not, he’s [Plaintiff Kesmon
Wilson] is my ‘slave’ today.

(3). Kesmond Wilson to Lucy Abale: “I don’t appreciate that comment. I am not
your slave.”

(4). Lucy Abale to Kesmon Wilson: “I apologize....”
14. First Protected Activity: In the QA Department, then, Mr. Wilson experienced what he
perceived to be his first incident of race discrimination, assuming that the word “slave” was used
to describe him because he was an African American. Hence, Mr. Wilson complained to David
Barker in the Human Resources Department. Mr. Wilson described the word “slave” as a mark of
discrimination against African Americans and, for this reason, determined that it was both
offensive and illegal to use. He therefore reported this incident as discriminatory treatment

because of “race” to Mr. Barker in the Human Resources Department. Mr. Barker told Plaintiff
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 4 of 10 PagelD 4

Wilson that he would look into the matter but he never got back to Plaintiff Wilson.
15. With respect to averment # 14, Plaintiff Kesmond Wilson engaged in a protected action,
pursuant to 42 U.S.C. § 1981, when he reported what he perceived to be “race” discrimination due
to the “slave” comment by Lucy Abale.
At-Home Sales Department

16. In October 2019, Plaintiff Kesmond Wilson was transferred to the “At-Home Sales”
Department, as per his own request and initiative as a result of his desire to move up on the
company. His new position title was “Deduction Analyst/ Sales Assistant.”
17. His immediate supervisor was Aida Cassanova (Hispanic/ white female) and the next-level
higher manager was Matthew Woodhall (white male). There was a “lead” person on Mr. Wilson’s
team: Yvette (Surname Unknown)(white female).
18. Mr. Wilson was the only African American on his work team, as follows:

A. Aida Cassanova, Supervisor (white/ Hispanic female)

B. Yvette (Surname Unknown), Lead (white female)

C. Ariel (Surname Unknown)(white/ Hispanic female)

D. Marie (Surname Unknown)(white female)

E. Cindy (Surname Unknown)(white female)

F. Kesmond Wilson (black/ African American)
19. First Week: During the Plaintiff's first week in the At-Home Sales Department, he
received very minimal orientation and training. Yvette was assigned to orient and to train the
Plaintiff.

20. Second Week: During the Plaintiff's second week in the At-Home Sales Department, he
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 5 of 10 PagelID 5

received very minimal orientation and training. Yvette was assigned to orient and to train the
Plaintiff. On one day, Mr. Wilson forgot to clock in and out, and the discrepancy was discovered
by Ms. Bonnie Hunter, a supervor in Sales/ Consumer Affairs. An investigation was conducted,
and the Human Resources Department determined that Mr. Wilson has “falsified a document” and
that this action warranted a three-day suspension, beginning November 5, 6, and 7, 2019.

21. Third Week: Mr. Wilson served out a three-day suspension, after only being in the
“At-Home Sales” Department for only two weeks.

A. Mr. Wilson returned to work in the At-Home Sales Department to what he
perceived to be a “hostile working environment.”

B. Supervisor Aida Cassonova sat down with Mr. Wilson to conduct his 30-day
performance evaluation.

C. Second Protected Activity: Mr. Wilson informed Supervisor Cassanova, during
this 30-day evaluation meeting, that: “I fear for my job,” “I am concerned that as a big Black man..
any one of white females can accuse me of anything and that you all will believe them,” and that “I
am having communication issues with the white women in my department.” Mr. Wilson also
raised concerns about being “the only African American” within the department, which seemed to
reject him as regular member within the department. During this said 30-day evaluation, Mr.
Wilson thus couched his language in the form of an “equal opportunity” grievance on the basis of
race: black/ African American. However, Supervisor Aida Cassanova seemingly ignored Mr.
Wilson’s concerns and told him to “stay to yourself,” “just do your job,” and “don’t talk to
anybody.” Plaintiff Wilson did not find this recommendation to be satisfactory.

22. In December 2019, Plaintiff Wilson and Supervisor Aida Cassanova conducted a 60-day
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 6 of 10 PagelD 6

review, in which Mr. Wilson complained of general hostile working environment. He
particularly complained about one white female coworker who “mocked” his sexual orientation
and showed him a picture of “talking condom,” which Mr. Wilson found to be unprofessional and
offensive.

23. In January 2020, Plaintiff Wilson worked in hostile working environment: Jessica
(Surname Unknown) snatched a piece of paper off of his desk; he got into a dispute with Yvette
(Surname Unknown) about office procedures/ mail boxes, etc. Mr. Wilson complained to
Supervisor Aida Cassanova.

24. ‘In February 2020, Plaintiff Wilson mistakenly clocked in and out at the South Office, for
which he was given a “write-up” on February 10, 2020. On February 13, 2020, Mr. Wilson took
a flight to Houston, Texas for a three-day vacation, during which time Aida Cassanova telephoned
him to inform him that he was on suspension “until further notice.” Mr. Wilson was then placed
on an unpaid leave.

25. Third Protected Activity: Plaintiff Wilson confided in one of the few African American
employees in the company: Ms. Charlene Norwood. Ms. Norwood worked in the Accounting
Department, and she was the only African American employee in that department. After Mr.
Wilson was suspended, Human Resources Manager David Barker questioned Ms. Norwood about
her prior communication to, and relationship with, Mr. Wilson. Ms. Norwood thus describes her

communications with Mr. Barker as follows:

 

 

“Attorney Ford,

“On 2/18/2020 HR Supervisor David Barker sent me an email requesting an impromptu
meeting. The meeting was regarding an employee concern to be held at 2:30 pm. I was not sure

 

6

 
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 7 of 10 PagelD 7

 

 

what the matter was concerning, but I replied to let him know that I would be available. He stated
to me that he heard that Mr. Kesmond comes down to my office to vent; I abruptly interrupted him
and told him that Mr. Kesmond doesn't come to my office to vent but he comes down there to seek
solution. He asked me what Mr. Kesmond talks to me about and I told him certain things I would
not be open to disclose, because he could be I client and I didn’t feel comfortable disclosing our

conversations. He asked again about Mr. Kesmond venting to which I had to repeat it a few times
that he came looking for solutions from a female point of view, but I felt as if he didn't believe me.

“After further questioning I was asked was Mr. Kesmond and I friends to which I explained to him
that we had become acquaintances from Mr. Kesmond bringing check request down to my
department for processing. Through further questioning I was indirectly asked what would make
Mr. Kesmond feel that I was qualified to assist him in seeking a solution, to which I let him know
that I am a certified life coach and aiding people with conflict matters is what I do.

“So he asked me what could I tell him about the dialog he has shared with me about his experience
with his coworkers and management. I told Mr. Barker at times it takes a person with a very
strong skillset to be able to properly filter through certain personalities as well as cultural
diversities; especially with him being a black male and his coworker being Caucasian
females. I explained to Mr. Barker that we as females can sometime be extremely emotional and
at times, we allow our emotions to cloud our judgment of others and ourselves. I also stated that the
work environment is very hostile and that this company doesn't know how to properly and
effectively deal with cultural diversity conflicts.

“T also let Mr. Barker know that Mr. Kesmond shared with me that he has felt
uncomfortable for a while being the only black male working in a department
predominantly composed of white females, and how easy it is for things he may say to be
misinterpreted. He shared that he has tried to resolve many convicts with his fellow
coworkers and once talking with them, things would appear to be ok for a while, but later
would return to the norm, to which Mr. Kesmond found to be hostile. I notice while talking
to Mr. Barker that he wasn't taking any written notes and I there forth felt like he really wasn't
interested in what I was saying. I expressed to him that my business that I operate when I get off
of work at Florida's Natural is designed to provide individuals with tools to deal with conflict;
however, all I can do is offer the tools. It’s solely up to the individual and God as to what they
choose to do with them.

“When I got back to my desk Mr. Barker called me on the phone and asked me what was in the
attachment that Kesmond sent me in Dec. 2019. I told him that it was an inspirational quote that I
couldn't open up, so I told him to text me and then provided my phone number. Mr. Barker
seemed shocked to hear that Mr. Kesmond would send an inspirational quote, but I told him that
sometimes he does that.”

 

26. | Upon the conclusion of the investigation, the Defendant terminated Mr. Wilson on

7

 
Case 8:20-cv-02703-TPB-AEP Documenti1 Filed 11/17/20 Page 8 of 10 PagelD 8

February 20, 2020, [A] due to “harassing co-workers,” all of whom were the very persons (white
females) whom Plaintiff Wilson had forewarned Supervisor Aida Cassanova about, from the
beginning of his employment in the At-Home Sales Department (See averment 21(C)). The
Defendant also terminated Plaintiff Wilson [B] due to a “306 offense,” meaning that “proprietary
business information” was mistakenly transmitted to his personal email.
CountIl. DISPARATE TREATMENT (Race)

(Plaintiff Met Reasonable Work Performance Expectations;

Similarly-Situated White Employees Treated Less Harshly)
27. The Plaintiff hereby restates and re-alleges paragraphs 1 through 26, as though those
averments were stated verbatim within this count. This count is alleged pursuant to all of the
parameters permitted under the pleading standards of Rules 8 and 11 of the Rules Regulating the
Florida Bar, and the Rules Regulating the Florida Bar.
28. The Defendant terminated the Plaintiff in violation of Section 1981 (“Race”), because of
the Plaintiff's race (black/ African American).
29. The Defendant treated similarly-situated white or non-black employees less harshly, under
similar circumstances.
30. At all times material to this action, Mr. Wilson was fully qualified to perform his job duties
and that he did perform his job duties, as per the documentation of his work performance.
31. Mr. Wilson received no forewarnings of prior “306 offenses” prior to his termination. He
received no training, and he had no reasonable foreknowledge of “306 offenses” prior to being
suspended and terminated. As per the standards of Title VII of the 1964 Civil Rights Act (5
Circuit/ 11" Circuit), the Plaintiff also met his “reasonable work performance” expectations, based

upon all of the training and prior discipline which he had received up to the date of his termination.
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 9 of 10 PagelD 9

32. | The Defendant suspended and terminated Plaintiff Wilson under circumstances that give
rise to racial discrimination: other white or non-black employees who have committed the same or
similar infractions have not or ever been terminated for the a “306 offense” following a first
offense.
33. WHEREFORE, the Plaintiff demands:

A. Trial by Jury.

B. Judgment against the Defendants for compensatory and punitive damages.

C. Affirmative Action, as deemed appropriate by the Court.

D. Injunctive Relief, as deemed appropriate by the Court.

E. Attorney’s fees and costs.

F. For whatever additional relief as is deemed just and appropriate by this honorable
Court.

Count I. DISPARATE TREATMENT (Retaliation)
(Plaintiff Complained Two Times Directly and One Time through Proxy of Racial

Discrimination; Defendant Committed a Retaliatory Suspension/ Termination)
34. The Plaintiff hereby restates and re-alleges paragraphs 1 through 26, as though those
averments were stated verbatim within this count. This count is alleged pursuant to all of the
parameters permitted under the pleading standards of Rules 8 and 11 of the Rules Regulating the
Florida Bar, and the Rules Regulating the Florida Bar.
35. Plaintiff Wilson engaged in protected activities on numerous occasions through
complaining of racial discrimination to the employer’s agents. See, e.g., averments 14, 21(c), and
25.

36. The Defendant suspended Plaintiff Wilson on or about February 10, 2020 and terminated
Case 8:20-cv-02703-TPB-AEP Document1 Filed 11/17/20 Page 10 of 10 PagelD 10

him on or about February 20, 2020, and thus committed two adverse employment actions against

him.

37. | The Defendant suspended and terminated Plaintiff Wilson because he had engaged in

protected activities as mentioned in averments 14, 21(c), and 25.

38. WHEREFORE, the Plaintiff demands:

A.

B.

Court.

Trial by Jury.

Judgment against the Defendants for compensatory and punitive damages.
Affirmative Action, as deemed appropriate by the Court.

Injunctive Relief, as deemed appropriate by the Court.

Attorney’s fees and costs.

For whatever additional relief as is deemed just and appropriate by this honorable

_/s/ Roderick QO. Ford

Roderick O. Ford

FBN: 0072620

The PMJA LEGAL DEFENSE FUND, INC.
The Methodist Law Centre

400 N. Ashley Drive

Suite 1900

Tampa, Florida 33602

(813) 223-1200

(813) 223-4226 facsmile
admin@methodistlawcentre.com

10
